DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1-15 and 19-22 are currently pending. Claim 13 has been amended. Claims 16-18 have been cancelled. Claims 21 and 22 have been added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 14 and 19-22 are further rejected due to their dependency to claim 13. Claim 13 recites that the glucose metric threshold comprises a period of time in which the monitored glucose levels are below a predetermined low glucose level, and wherein the first setting comprises a first period of time and the second setting comprises a second period of time that is different than the first period of time. Claim 1 of the originally filed claims recites that “…determine a glucose metric based on the received glucose levels during a period of time…” As best understood by the Examiner (see 35 U.S.C. 112(b) rejection), the claims of the originally filed claims mentions that the glucose metric, not glucose metric threshold, is based on received glucose levels during a period of time, not that the glucose metric threshold is a period of time. The specification also does not have support for a first period of time and second period of time. The specification merely recites that meal times may require different duration settings in [0184] of the PGPUB.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 14 and 19-22 are further rejected due to their dependency to claim 13.
Claim 13 recites that the glucose metric threshold comprises a period of time in which the monitored glucose levels are below a predetermined low glucose level, and wherein the first setting comprises a first period of time and the second setting comprises a second period of time that is different than the first period of time. However, it is unclear if the glucose metric threshold is a period of time or if the glucose metric threshold is the monitored glucose levels. Clarification is requested.
Claim 13 recites “adjusting a glucose metric threshold…from a first setting to a second setting…” in lines 7-8. However, lines 11-12 recites “wherein the first setting comprises a first period of time and the second setting comprises a second period of time that is different than the first period of time.” It is unclear if the first and second settings are glucose metric thresholds, periods of time, or both. Clarification is requested. For examination purposes, Examiner interprets the setting as glucose metric thresholds.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7, 8, 10-15, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarraugh ‘167 (US Pub No. 2010/0121167 – previously cited) in view of Yodfat et al. ‘043 (US Pub No. 2010/0268043 – previously cited).
Regarding claim 1, McGarraugh ‘167 teaches a system for managing diabetes during pregnancy (Fig. 1 analyte monitoring system 100 and [0022]; It is noted that the system could be used when a user is pregnant or non-pregnant.), the system comprising:
a continuous glucose monitor ([0027]; The analyte monitoring system 100 may be a continuous monitoring system.) comprising a sensor configured to be positioned in interstitial tissue of a patient, such the continuous glucose monitor is configured to monitor glucose levels of the patient (Fig. 1 sensor 101 and [0028]; [0042] also states that the sensor may be in contact with interstitial fluid.); and
a display device in wireless communication with the continuous glucose monitor to receive the monitored glucose levels (Fig. 1 primary receiver unit 104 and [0024], [0029]), wherein the display device comprises:
an input device (Fig, 3 RF receiver 302 and [0029], [0036]),
a display (Fig. 3 output/display 310 and [0037]),
a non-volatile, non-transitory memory storing a glucose data processing program (Fig. 3 processing and storing section and [0036]), and
a processor coupled with the non-volatile, non-transitory memory, and configured to execute the glucose data processing program (Fig. 3 processing and storing section and [0036]) to cause the processor to:
adjust a glucose metric threshold for determining a glycemic risk level from a first setting to a second setting that is different than the first setting ([0079]; When the threshold/alarm level setting is adjusted, that is adjusting a setting to a different setting.),
determine a glucose metric based on the received glucose levels during a period of time ([0074]; “…the rate of occurrence of a glycemic excursion event (610) may be determined by analyzing glycemic related data for a predetermined time period…”),
determine the glycemic risk level for the period of time based on comparison of the determined glucose metric to the glucose metric threshold ([0076]; “…the frequency of the occurrence of a notification or alarm associated with a particular condition (such as, for example, a hypoglycemic condition) may be detected…”), and
display a visual indication of the glycemic risk level on the display ([0077]; “…provide notification function and/or alarm features…” [0072] also states that alarms may be auditory and/or visual.).
McGarraugh ‘167 teaches all of the elements of the current invention as mentioned above except for the processor adjusting a glucose metric threshold for determining a glycemic risk level based on a pregnant condition of the patient.
Yodfat et al. ‘043 teaches a user can determine an impending value, interpreted as a glucose metric threshold, in the settings of a device. The impending value can be changed to comply with certain situation (e.g. during pregnancy a lower blood glucose threshold can be required for DKA to occur due to superimposed insulin resistance, or during illness) ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of McGarraugh ‘167 to include adjusting a glucose metric threshold for determining a glycemic risk level based on a pregnant condition of the patient as Yodfat et al. ‘043 teaches that this will aid in complying the glucose monitor to comply with certain situations of the user, including pregnancy.
Regarding claim 2, McGarraugh ‘167 teaches wherein the second sitting is more tolerant of hypoglycemia than the first setting ([0079]; “…depending upon the threshold level setting for the hypoglycemic alarm condition, the percentage of detection and/or the number of alarms/notifications triggered may vary. That is, to adjust or modify an alarm setting for an underlying condition such as the detection of or the onset of a hypoglycemic condition…” Based on this cited section, when the glucose metric threshold is adjusted from the first setting to the second setting, this may allow for a higher percentage of detection.).
Regarding claim 3, McGarraugh ‘167 teaches wherein the glycemic risk level comprises a hypoglycemia risk level ([0074]; “…one or more threshold levels or parameters associated with one or more conditions, such as, for example, but not limited to hypoglycemic condition, hyperglycemic condition, impending hyperglycemic or impending hypoglycemic conditions…”).
Regarding claim 7, McGarraugh ‘167 teaches wherein the processor is further configured to receive a selection from the input device of the display device to adjust the glucose metric threshold ([0080]; “…the user or the patient may adjust or modify the alarm or notification thresholds or parameters…”).
Regarding claim 8, McGarraugh ‘167 teaches wherein the glucose metric threshold is selected from a predetermined list of settings ([0080]; “…the levels of thresholds or set (or programmed) levels…”).
Regarding claim 10, McGarraugh ‘167 teaches wherein the processor is further configured to determine a treatment recommendation based at least in part on the glycemic risk level ([0032]; “…the primary receiver unit 104 may be configured to integrate an infusion device therein so that the primary receiver unit 104 is configured to administer insulin (or other appropriate drug) therapy to patients, for example, for administering and modifying basal profiles, as well as for determining appropriate boluses for administration based on, among others, the detected analyte levels received from the data processing unit 102…”).
Regarding claim 11, McGarraugh ‘167 teaches wherein the treatment recommendation comprises an adjustment to a medication dose ([0032]; Based on the measured analyte levels, the amount of insulin infused may be adjusted.).
Regarding claim 12, McGarraugh ‘167 teaches wherein the treatment recommendation comprises a modification to self-care behavior ([0032]; “…the primary receiver unit 104 may be configured to integrate an infusion device therein so that the primary receiver unit 104 is configured to administer insulin (or other appropriate drug) therapy to patients, for example, for administering and modifying basal profiles, as well as for determining appropriate boluses for administration based on, among others, the detected analyte levels received from the data processing unit 102…” This indicates that it could be determined how much food, or bolus, is needed to be eaten by the user, which is interpreted as a modification to self-care behavior.).
Regarding claim 13, McGarraugh ‘167 teaches a method for managing diabetes during pregnancy (Title; It is noted that the method could be used when a user is pregnant or non-pregnant.), the method comprising:
monitoring glucose levels by a continuous glucose monitor ([0027]; The analyte monitoring system 100 may be a continuous monitoring system.) comprising a sensor configured to be positioned in interstitial tissue of a patient (Fig. 1 sensor 101 and [0028]; [0042] also states that the sensor may be in contact with interstitial fluid.);
wirelessly communicating the monitored glucose levels from the continuous glucose monitor to a display device (Fig. 1 primary receiver unit 104 and [0024], [0025], [0029]);
adjusting a glucose metric threshold for determining a glycemic risk level from a first setting to a second setting that is different than the first setting ([0079]; When the threshold/alarm level setting is adjusted, that is adjusting a setting to a different setting.), wherein the glucose metric threshold comprises a period of time in which the monitored glucose levels are below a predetermined low glucose level (As mentioned in the 35 U.S.C. 112(b) rejection, it is unclear what “the glucose metric threshold” is. Examiner interprets this limitation as the glucose metric threshold is monitored glucose levels below a predetermined low glucose level during a period of time. [0079] of McGarraugh ‘167 mentions that the detection of or the onset of a hypoglycemic condition is determined over a predetermined time period.), and wherein the first setting comprises a first period of time and the second setting comprises a second period of time that is different than the first period of time [0079]; When the threshold/alarm level setting is adjusted, that is adjusting a setting to a different setting.);
determining, by a processor of the display device, a glucose metric based on the glucose levels ([0074]; “…the rate of occurrence of a glycemic excursion event (610) may be determined by analyzing glycemic related data for a predetermined time period…”);
determining, by the processor of the display device, the  glycemic risk level based on a comparison of the  glucose metric to the glucose metric threshold ([0076]; “…the frequency of the occurrence of a notification or alarm associated with a particular condition (such as, for example, a hypoglycemic condition) may be detected…”); and
displaying a visual indication of the glycemic risk level on a display of the display device ([0077]; “…provide notification function and/or alarm features…” [0072] also states that alarms may be auditory and/or visual.).
McGarraugh ‘167 teaches all of the elements of the current invention as mentioned above except for adjusting a glucose metric threshold for determining a glycemic risk level based on a pregnant condition of the patient.
Yodfat et al. ‘043 teaches a user can determine an impending value, interpreted as a glucose metric threshold, in the settings of a device. The impending value can be changed to comply with certain situation (e.g. during pregnancy a lower blood glucose threshold can be required for DKA to occur due to superimposed insulin resistance, or during illness) ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McGarraugh ‘167 to include adjusting a glucose metric threshold for determining a glycemic risk level based on a pregnant condition of the patient as Yodfat et al. ‘043 teaches that this will aid in complying the glucose monitor to comply with certain situations of the user, including pregnancy.
Regarding claim 14, McGarraugh ‘167 teaches wherein the second sitting is more tolerant of hypoglycemia than the first setting ([0079]; “…depending upon the threshold level setting for the hypoglycemic alarm condition, the percentage of detection and/or the number of alarms/notifications triggered may vary. That is, to adjust or modify an alarm setting for an underlying condition such as the detection of or the onset of a hypoglycemic condition…” Based on this cited section, when the glucose metric threshold is adjusted from the first setting to the second setting, this may allow for a higher percentage of detection.).
Regarding claim 15, McGarraugh ‘167 teaches wherein the glycemic risk level comprises a hypoglycemia risk level ([0074]; “…one or more threshold levels or parameters associated with one or more conditions, such as, for example, but not limited to hypoglycemic condition, hyperglycemic condition, impending hyperglycemic or impending hypoglycemic conditions…”).
Regarding claim 19, McGarraugh ‘167 teaches determining a treatment recommendation ([0076]; “…health treatment or therapy management.”) based at least in part on the comparison of the glucose metric to the glucose metric threshold ([0032]; “…the primary receiver unit 104 may be configured to integrate an infusion device therein so that the primary receiver unit 104 is configured to administer insulin (or other appropriate drug) therapy to patients, for example, for administering and modifying basal profiles, as well as for determining appropriate boluses for administration based on, among others, the detected analyte levels received from the data processing unit 102…”).
Regarding claim 20, McGarraugh ‘167 teaches wherein the treatment recommendation comprises an adjustment to a medication dose ([0032]; Based on the measured analyte levels, the amount of insulin infused may be adjusted.).
Claims 4 and 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarraugh ‘167 in view of Yodfat et al. ‘043 further in view of Dunn et al. ‘400 (US Pub No. 2014/0188410, provisional filed 31 December 2012 – previously cited).
Regarding claim 4, McGarraugh ‘167 in view of Yodfat et al. ‘043, as applied to claim 3, teaches all of the elements of the current invention as mentioned above except for wherein the glucose metric comprises a sum of differences of the monitored  glucose levels and a predetermined low glucose level divided by a total number of monitored glucose levels during the period of time.
Dunn et al. ‘400 teaches a glucose metric is defined as a) a sum of all differences for all readings below 70 mg/dL and b) divided by number of all readings. This definition of hypoglycemia is used in the methodology a) to calculate hypo risk curves using the Gamma distribution model, and b) to evaluate how well these curves can be used to estimate hypoglycemia risk ([0209]-[0212]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glucose metric of McGarraugh ‘167 in view of Yodfat et al. ‘043, as applied to claim 3, to comprise a sum of differences of the monitored  glucose levels and a predetermined low glucose level divided by a total number of monitored glucose levels during the period of time as Dunn et al. ‘400 teaches this will aid in estimating hypoglycemia risk.
Regarding claim 21, McGarraugh ‘167 in view of Yodfat et al. ‘043, as applied to claim 13, teaches all of the elements of the current invention as mentioned above except for wherein the second period of time is longer than the first period of time.
Applicant has failed to recite the criticality of the second period of time being longer than the first period of time.
It would have been obvious to try setting the length of the second period of time to be longer than the first period of time as it would merely be choosing from a finite number of identified, predictable solutions (second period of time is equal to, less than, or greater than the first period of time), with a reasonable expectation of success.
Furthermore, it would have been obvious, through routine experimentation, to determine the optimum second period of time. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, McGarraugh ‘167 in view of Yodfat et al. ‘043, as applied to claim 13, teaches all of the elements of the current invention as mentioned above except for wherein the glycemic risk level comprises one of high, moderate or low risk.
Dunn et al. ‘400 teaches an assessment of the glucose data visually expressed in terms of three categories of low, moderate, and high to graphically show risk reduction of hypoglycemia ([0020], [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glycemic risk level of McGarraugh ‘167 in view of Yodfat et al. ‘043, as applied to claim 13, to include one of high, moderate or low risk as Dunn et al. ‘400 teaches that this will aid in graphically showing risk reduction of hypoglycemia.
Claims 5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarraugh ‘167 in view of Yodfat et al. ‘043 further in view of Bernstein et al. ‘392 (US Pub no. 2014/0088392, provisional filed 11 February 2011 – previously cited).
Regarding claim 5, McGarraugh ‘167 in view of Yodfat et al. ‘043, as applied to claim 3, teaches all of the elements of the current invention as mentioned above except for wherein the glucose metric comprises a fraction of the period of time in which the monitored glucose levels are below a predetermined low glucose level.
Bernstein et al. ‘392 teaches that hypoglycemia is counted in terms of occurrences, rather than, for example, fraction of time spent below a threshold value for glucose. For example, one hypoglycemic occurrence may be defined by a predetermined amount of time below a threshold glucose value ([0184]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glucose metric of McGarraugh ‘167 in view of Yodfat et al. ‘043, as applied to claim 3, to comprise a fraction of the period of time in which the monitored glucose levels are below a predetermined low glucose level as Bernstein et al. ‘392 teaches that a patient’s hypoglycemia may be counted in terms of occurrences or in terms of a fraction of the period of time in which the monitored glucose levels are below a predetermined low glucose level.
Regarding claim 9, McGarraugh ‘167 in view of Yodfat  et al. ‘043, as applied to claim 8, teaches all of the elements of the current invention as mentioned above except for wherein the predetermined list of settings comprises small, medium, or large.
Bernstein et al. ‘392 teaches hypo (hypoglycemia) risk levels may be adjusted as necessary to tailor to a patient’s tolerance of hypoglycemia. The hypo risk pick list labeling may be associated with expected frequency of hypoglycemia, a relative measure of hypoglycemia risk such as high, medium, low, or any other appropriate labeling ([0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined list of settings of McGarraugh ‘167 in view of Yodfat et al. ‘043, as applied to claim 8, to comprise small, medium, or large as Bernstein et al. ‘392 teaches that  this will aid in tailoring the hypoglycemia risk levels to a patient’s tolerance of hypoglycemia.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarraugh ‘167 in view of Yodfat et al. ‘043 further in view of Wolpert et al. ‘436 (US Pub No. 2008/0021436 – previously cited).
Regarding claim 6, McGarraugh ‘167 in view of Yodfat et al. ‘043, as applied to claim 3, teaches all of the elements of the current invention as mentioned above except for wherein the glucose metric comprises a low blood glucose index.
Wolpert et al. ‘436 teaches that other parameters may be defined to increase the performance of a therapy management system and also in preventing hypoglycemia, such as based on a retrospective analysis using a determined low blood glucose index ([0329]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glucose metric of McGarraugh ‘167 in view of Yodfat et al. ‘043, as applied to claim 3, to comprise a low blood glucose index as Wolpert et al. ‘436 teaches that this will aid in increase the performance of therapy management.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Dunn et al. ‘051 (U.S. Patent No. 11,331,051).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a continuous glucose monitor, a display device, an input device, a display, a memory, and a processor performing the recited steps.
Claims 2, 3, 7, 8, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Dunn et al. ‘051 (U.S. Patent No. 11,331,051) in view of McGarraugh ‘167 (US Pub No. 2010/0121167).
Claims 2, 3, 7, 8, and 10-12 aren’t specifically disclosed by the claims of Dunn et al. ‘051.
However, McGarraugh teaches the limitations as described in the rejections above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of McGarraugh (selecting specific tolerances, risk levels,  inputs, lists of settings, treatment recommendations, an adjustment to the medication/selfcare) to the system/method of Dunn et al. ‘051, the motivations being these would improve selectability and thus improve tailored care to specific patients further allowing for adjustable treatment options.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Dunn et al. ‘051 in view of McGarraugh ‘167 further in view of Dunn et al. ‘400.
Regarding claim 4, a modified Dunn et al. ‘051 fails to disclose wherein the glucose metric comprises a sum of differences of the monitored  glucose levels and a predetermined low glucose level divided by a total number of monitored glucose levels during the period of time.
Dunn et al. ‘400 teaches a glucose metric is defined as a) a sum of all differences for all readings below 70 mg/dL and b) divided by number of all readings. This definition of hypoglycemia is used in the methodology a) to calculate hypo risk curves using the Gamma distribution model, and b) to evaluate how well these curves can be used to estimate hypoglycemia risk ([0209]-[0212]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glucose metric of McGarraugh ‘167 in view of Yodfat et al. ‘043, as applied to claim 3, to comprise a sum of differences of the monitored  glucose levels and a predetermined low glucose level divided by a total number of monitored glucose levels during the period of time as Dunn et al. ‘400 teaches this will aid in estimating hypoglycemia risk.
Claims 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Dunn et al. ‘051 in view of McGarraugh ‘167 further in view of Bernstein et al. ‘392.
Regarding claim 5, a modified Dunn et al. ‘051 fails to teach wherein the glucose metric comprises a fraction of the period of time in which the monitored glucose levels are below a predetermined low glucose level.
Bernstein et al. ‘392 teaches that hypoglycemia is counted in terms of occurrences, rather than, for example, fraction of time spent below a threshold value for glucose. For example, one hypoglycemic occurrence may be defined by a predetermined amount of time below a threshold glucose value ([0184]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glucose metric of a modified Dunn et al. ‘051, to comprise a fraction of the period of time in which the monitored glucose levels are below a predetermined low glucose level as Bernstein et al. ‘392 teaches that a patient’s hypoglycemia may be counted in terms of occurrences or in terms of a fraction of the period of time in which the monitored glucose levels are below a predetermined low glucose level.
Regarding claim 9, a modified Dunn et al. ‘051 fails to teach wherein the predetermined list of settings comprises small, medium, or large.
Bernstein et al. ‘392 teaches hypo (hypoglycemia) risk levels may be adjusted as necessary to tailor to a patient’s tolerance of hypoglycemia. The hypo risk pick list labeling may be associated with expected frequency of hypoglycemia, a relative measure of hypoglycemia risk such as high, medium, low, or any other appropriate labeling ([0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined list of settings of a modified Dunn et al. ‘051, to comprise small, medium, or large as Bernstein et al. ‘392 teaches that  this will aid in tailoring the hypoglycemia risk levels to a patient’s tolerance of hypoglycemia.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Dunn et al. ‘051 in view of McGarraugh ‘167 in further view of Wolpert et al. ‘436.
Regarding claim 6, a modified Dunn et al. ‘051 fails to teach wherein the glucose metric comprises a low blood glucose index.
Wolpert et al. ‘436 teaches that other parameters may be defined to increase the performance of a therapy management system and also in preventing hypoglycemia, such as based on a retrospective analysis using a determined low blood glucose index ([0329]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glucose metric of a modified Dunn et al. ‘051, to comprise a low blood glucose index as Wolpert et al. ‘436 teaches that this will aid in increase the performance of therapy management.
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. As such, the 35 U.S.C. 112(b) rejections have been withdrawn.
The double patenting rejection is maintained as Applicant has requested to hold the double patenting rejection in abeyance until the claimed subject matter is overwise deemed allowable. Applicant asserts that they will file a terminal disclaimer upon allowable subject matter being found.
Applicant argues that Yodfat et al. ‘043 does not teach adjusting the glucose metric threshold for determining a glycemic risk level based on a pregnant condition of a patient. It is noted that although Yodfat et al. ‘043 does not teach a glucose metric threshold for determining a glycemic risk level, Yodfat et al. ‘043 is in the same field of endeavor glucose concentration is detected an analyzed to prevent diabetic complications. Furthermore, although Yodfat et al. ‘043 does not teach a glucose metric threshold for determining a glycemic risk level, it is noted that McGarraugh ‘167 already teaches this (see 35 U.S.C. 103 rejection of claims 1 and 13). Yodfat et al. ‘043 also teaches measuring blood glucose to determine if the blood glucose exceeds a threshold, or impending value as mentioned in [0067]. Although Applicant is correct that the device of Yodfat et al. ‘043 performs this to check ketone levels of blood, Examiner’s motivation to combine McGarraugh ’167 with Yodfat et al. ‘043 is that Yodfat et al. ‘043 teaches that the mere adjustment of the glucose threshold is done in order for the device to have settings that would comply with certain situations of the user, such as pregnancy ([0067]). As such, Applicant’s arguments are not persuasive and the 35 U.S.C. 103 rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791